Title: To James Madison from Thomas Cooper, Ca. 22 December 1814 (letter not found)
From: Cooper, Thomas
To: Madison, James


        ¶ From Thomas Cooper. Letter not found. Ca. 22 December 1814. Enclosed in Cooper to Alexander J. Dallas, ca. 22 Dec. 1814 (1 p.; DLC; undated; addressed to Dallas as secretary of the Treasury at Washington and postmarked 22 Dec.; dated 1 Sept. 1813 in the Index to the James Madison Papers), in which Cooper states, “I have written by same post to the President, or on consideration I inclose it,” and suggests that the letter expressed Cooper’s interest in being appointed to

a proposed professorship of chemistry at the U.S. Military Academy at West Point, depending on the salary. Also enclosed and referred to in Cooper’s letter to Dallas was Andrew Ellicott to Cooper, 12 Dec. 1814 (1 p.), informing Cooper that if the position were created it would be offered to him, and recommending that he accept it. Filed with Cooper’s letter is a cover sheet addressed by Dallas to “The President of the United States” and docketed by JM: “Alex. J. Dallas enclosing letters to him from Ths. Cooper.”
      